            Case 2:19-cv-05751-JMY Document 21 Filed 01/31/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NEUROSURGICAL CARE, LLC                           :
                                                   :             CIVIL ACTION
                v.                                 :
                                                   :             NO. 19-5751
 DOC SOLUTIONS LLC et al.                          :


                                        SCHEDULING ORDER

       AND NOW, this        29th day of January, 2020, upon consideration of the parties’ Joint

Report of Rule 26(f) Meeting (ECF No. 17), and the representations made by counsel at the Rule

16 conference held on this date, it is ORDERED as follows:

       1.       The parties shall comply with the following deadlines:

                a.     All fact discovery shall be completed by May 29, 2020.

                b.     The parties shall produce their expert report(s) by June 29, 2020; rebuttal

expert report(s) shall be produced by July 13, 2020; all expert discovery, including all

depositions of expert witnesses, shall be completed by July 27, 2020.

                c.     All motions for summary judgment and Daubert motions shall be filed no

later than August 27, 2020. Responses to such motions shall be filed no later than September

28, 2020.

       2.       At the parties’ request, this matter will be referred to the Honorable Carol Sandra

Moore Wells, United States Magistrate Judge, for settlement discussions. Referral requests shall

be submitted to the Court via email to Chambers_Younge@paed.uscourts.gov and copied to

all counsel. Such requests shall be made at the earliest possible stage of the litigation when

settlement discussions will be productive. As a general rule, the Court will not extend or stay the

foregoing case management deadlines pending the conduct of settlement discussions.
              Case 2:19-cv-05751-JMY Document 21 Filed 01/31/20 Page 2 of 2



         3.       A final pretrial conference will be held on Tuesday, December 1, 2020, at 11:00

a.m. in Room 4007, James A. Byrne United States Courthouse, 601 Market Street, Philadelphia,

PA 19106.

         4.       Counsel are referred to Judge Younge’s operating procedures for further

information: http://www.paed.uscourts.gov/judges-info/district-court-judges/john-milton-

younge

         IT IS SO ORDERED.



                                                      BY THE COURT:



                                                      /s/ Judge John Milton Younge
                                                      Judge John Milton Younge




                                                  2
